NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2009-1383
                                 (Serial No. 08/998,507)



                                IN RE ALBERT BAUER




      William J. Sapone, Coleman Sudol Sapone P.C., of Bridgeport, Connecticut,
argued for appellant.

      William LaMarca, Associate Solicitor, Office of the Solicitor, United States Patent
and Trademark Office, of Arlington, Virginia, argued for the Director of the United States
Patent and Trademark Office. With him on the brief were Raymond T. Chen, Solicitor,
and Nathan K. Kelley, Associate Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-1383
                              (Serial No. 08/998,507)

                              IN RE ALBERT BAUER



                                Judgment

ON APPEAL from the       United States Patent and Trademark Office, Board of Patent
                         Appeals and Interferences.

In CASE NO(S).           08/998,507


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, SCHALL and DYK, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R. 36


                                      ENTERED BY ORDER OF THE COURT




DATED: April 12, 2010                  /s/ Jan Horbaly
                                      Jan Horbaly, Clerk